ORDER

PER CURIAM.
Appellant, Halbert Wilson, appeals the judgment on his jury conviction for one count of statutory rape pursuant to RSMo section 566.032 (2000) and two counts of statutory sodomy pursuant to RSMo section 566.062. Defendant claims that the trial court abused its discretion when it allowed out-of-court statements made by the victim to be admitted as substantive evidence pursuant to RSMo section 491.075.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their in*853formation only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 80.25(b).